European Microfinance Facility for Employment and Social Inclusion (Progress) (debate)
The next item is the report by Mrs Göncz, on behalf of the Committee on Employment and Social Affairs, on the proposal for a decision of the European Parliament and of the Council on establishing a European Microfinance Facility for Employment and Social Inclusion (Progress Microfinance Facility) - C7-0053/2009 -.
(FR) Madam President, I note that, throughout the previous debate, you referred to the debate that is now to take place as a debate on Progress.
However, the decision of this Parliament, confirmed by the Conference of Presidents, is that we will only vote on the 'microfinance' facility. I therefore think that this clarification is an important one. This is a debate on microfinance and not on the Progress programme.
Thank you very much, Madam President, and I am also very grateful for this clarification, as it is vitally important that we are now going to talk about the microfinance facility. I would also like to welcome Commissioner Špidla to the following debate. Let me begin by saying that when I became rapporteur for this programme, I thought that I would have a very easy job, given the wide-ranging consensus and support on this issue, something which was also in evidence during the debate. This support was wide-ranging in many respects. On the one hand, as a crisis management facility, it will also help precisely those who are in the most desperate situation, who have lost their job and who cannot access credit or assistance either due to the financial crisis.
On the other hand, this is typically a facility which does not provide people with fish, but teaches them how to fish. It triggers precisely the type of creativity which we need most from the point of view of ensuring a positive outcome to the crisis. The third aspect which received, and still receives, wide-ranging support is the fact that the European Union's resources are growing, which I think is the finance ministers' dream. Some of the resources are being contributed by the European Investment Bank, while others are coming from other commercial banks as the European Union will be primarily covering the risk, thereby making it easier for the other participants to assume the risk.
As I have mentioned, there is wide support for the programme's content. I think that, thanks to these aspects, the issue which provoked debate during the discussions with the Council and Commission was to do with which resources the European Union will use to finance this particular primary risk that has been assumed. The second point of contention was the extent of the resources which could help launch the facility and can be expected to actually attract other significant resources. The Council and Commission originally proposed that EUR 100 million should come from the Progress programme, which is primarily used to draw up policies for combating social exclusion and supporting equal opportunities.
We, for our part, said right from the start that the Progress programme cannot be jeopardised in any way since, during the current crisis, it is needed even more than before. It is also not acceptable for us to tinker with the Progress programme to such an extent that could really jeopardise it. Parliament was extremely willing to compromise during the debate. We also held three informal trialogues, one of which went on until the early hours, where we proposed that we could tinker with the Progress programme in any way that would not jeopardise its function. We suggested that, considering the original proposal, we could envisage launching the programme even with EUR 100 million rather than EUR 150 million.
Parliament's 2010 draft budget found resources of EUR 25 million, which will enable it to launch the programme at the very start of 2010, and it was able to find these resources without touching the Progress programme in 2010. We also requested this item be removed from today's agenda because we failed to reach agreement on it. Another matter we felt was an issue was that the Presidency arrived during the trialogue on all three occasions without any mandate, making it very difficult for it to consider our proposals properly.
I believe it is important for Parliament to vote as soon as possible on this matter, this very week even, so that this project can therefore be launched at the start of 2010 with a fund of EUR 100 million, because this conveys the message that this is a crisis management facility where speed is a particularly important consideration. I sincerely hope that Commissioner Špidla can help us get the Commission to withdraw its original proposal on diverting the EUR 100 million from the Progress programme so that this programme can be launched as soon as possible.
Ladies and gentlemen, I would like to begin my speech my emphasising the importance of this initiative in the area of micro-financing. The current crisis is bringing about a significant rise in unemployment in all of the Member States, the effects of which will unfortunately fall hardest on the most vulnerable members of our society. The micro-financing instrument is specifically aimed at assisting these groups of citizens to find alternative employment and to become micro-entrepreneurs themselves.
I would like to congratulate the Committee on Employment for the outstanding work they have carried out in this area and, in particular, to applaud the contribution made by Mrs Göncz to this initiative. I am aware of the efforts that were made in the negotiations between Parliament and the Council aimed at achieving agreement at the first reading. In view of the fact that both bodies support the micro-financing instrument, it was possible to make considerable progress over the essential wording of the proposal. This progress is reflected to a considerable extent in the amendments proposed today. Of course, the most difficult question is the budget. Although both bodies will probably approve an overall budget of EUR 100 million for this instrument, identifying the sources of the finance continues to be the main obstacle.
As you know, the micro-financing proposal forms part of a package which includes a proposal to transfer EUR 100 million from the Progress programme. You have decided not to vote on this second proposal this week. The transfer of funds from the Progress programme is support by the Council and, for many of the Member States, it constitutes a fundamental element of the whole package. Without an agreement over the source of finance in this area, we will not achieve our objective of implementing the new instrument rapidly. Today, however, we are debating the wording of the decision through which the instrument is to be set up.
In conclusion, I would like once more to applaud the rapporteur for the work she has carried out in submitting a report and amendments that will enable both of the lawmaking bodies to concentrate on the main problem that remains to be resolved, namely the funding.
rapporteur for the opinion of the Committee on Economic and Monetary Affairs (ECON). - (SV) Madam President, if we are to reduce unemployment, then both the EU and the Member States must shoulder greater responsibility. The proposal for microfinancing is an initiative that Parliament has been pushing for. It is about giving the unemployed a new start and opening the door to enterprise for some of the most vulnerable groups in the EU, including young people. The proposal is intended to facilitate small-scale investments and provide microenterprises with the opportunity to grow.
Following some minor amendments and clarifications the proposal received broad support from the Committee on Economic and Monetary Affairs. The issue on which there has been debate is its financing, as has also been mentioned here. The Commission proposed that no extra funds would be made available, with funding instead being taken from the Progress programme. It has been incorrectly asserted that this opinion is shared by the lead committee, but that is not so.
That is the current situation. I must say that I find it strange that the Council is so stubbornly rejecting our proposal for EUR 150 million during the period - a mean and miserly approach in these difficult times!
Commissioner, ladies and gentlemen, we could sense during the previous debates as well that the economic crisis and how to emerge from it are a preoccupation for every one of us and are being given ample attention. As the coordinator from the Group of the European People's Party (Christian Democrats) for the Committee on Employment and Social Affairs, I would simply like to confirm that we support in every single dossier tabled before us one of the most important items for us, namely, the protection of jobs and the creation of new jobs.
Let me remind you that the PPE Group has been supporting the issue of micro-credit for a long time. In fact, it was my former colleague, Zsolt Becsey, who first tabled this topic before the House in his own-initiative report in 2009. This was based on earlier and current experiences in Hungary with this facility, which was called the Széchenyi card, and had the same purpose as in the current case: providing micro-enterprises with small, short-term credits. Let us think of butchers, bakers, greengrocers or perhaps even chemists. They are also being affected by the crisis. They employ a huge number of people. In some countries, this sector even accounts for more than 90% of employees. This is the case, for example, in Hungary for more than 90% of firms and enterprises. They do not need a large amount of money and they do not want to pay a great deal of interest either. In certain cases, they need temporary working credit and temporary assistance.
The Commission's proposal addresses this very problem and, as the rapporteur said, this proposal really has wide-ranging support and consensus. Therefore, I think that it is important for us to agree on the issue of funding as soon as possible as well. We also support the 35 proposals jointly submitted by the PPE Group, along with the Socialists, Liberals and Conservatives, because we feel that this provides the guarantee that we can approve this facility at first reading and launch it as soon as possible.
Madam President, I am rather surprised. We are going to adopt an instrument that creates an innovative tool, a vital tool, to allow those most vulnerable to this crisis to face it and to come up with their own jobs in the future. This is an instrument to be adopted using the codecision procedure, but the Council is not here. This must be because the Council has nothing to say to us on this issue and does not consider itself bound by the European Parliament's position. In any case, that is the impression that we have had at times throughout the negotiations.
The European Parliament is going to assume its responsibilities. Thanks to the cooperation and constructive understanding between all the groups, it is going to adopt the microfinance instrument, which is consistent with its actions over many years, as Mr Őry reminded us. However, I would also like to point to the pilot projects that we initiated. We know that in this crisis situation, the most vulnerable people - those who do not have access to the large banks to release loans to fund their initiatives - are able, through this tool, to launch their own strategies and, in a way, to create their own jobs.
I will not go back over the content, development and scope of the negotiations that have taken place. The negotiations were held in appropriate conditions. The issue of funding is more serious. When you look at the initiative launched by Mr Barroso in autumn 2008 to organise the European recovery, this tool was defined as an important one to be used in achieving the European Union's strategy.
However, the Commission has proposed to us that we should simply finance a new project by robbing a useful project that was already on the table. We had a project to benefit support networks for the most vulnerable - the Progress project - to which the European Parliament was highly committed, and, in order to fund microfinance, the Commission is proposing to us that we should simply tap into the funds allocated to the Progress programme.
It is this sleight of hand that this Parliament does not accept, and that is why we have not concluded the negotiations. That is why, taking a responsible attitude, we say that we are prepared to examine our proposal with the Spanish Presidency at the very beginning of January: EUR 40 million taken from the budgetary margins, EUR 60 million taken from the Progress programme, with EUR 20 million redeployed, enabling the burden to be distributed fairly. We will then assume our responsibilities as the Committee on Employment and Social Affairs to look at how such a programme is implemented in each of the Member States, to bring about a synergy between the various experiments to be conducted in the Member States - we are sure of this - when the package as a whole is adopted in January.
on behalf of the ALDE Group. - Madam President, I am pleased to have the opportunity to say a few words on the proposed microfinance facility. Earlier, we spoke about the European Globalisation Adjustment Fund and how it can assist redundant workers in certain sectors. The microfinance facility is another piece in the jigsaw where the EU, in this case, is trying to ensure access to micro-credit for those who would not be able to access that credit from what we might define as the normal or usual financial institutions. This would enable them to set up their own business and promote entrepreneurship.
In this context, I am pleased to see that credit unions, cooperative banks and other mutual financial institutions can operate the fund, because they are often closer to those who may wish to access this particular facility. Indeed, I do not know about elsewhere, but in Ireland, the only financial institution left standing that did not require taxpayers' money to sustain it was the credit union movement, which is a not-for-profit institution run by its members.
When we speak of social inclusion as part of EU social policy, we need to ensure that, by our actions, social inclusion is integral to the decisions we take, and this programme has social inclusion written all over it. In this context, I want to express my extreme disappointment that after three trialogues, we were unable to reach agreement on the source of funding for this facility.
In my opinion, the Swedish Presidency did not seem to have the facility to have any meaningful negotiations on the matter. I do not know about you but, as I said, I was very disappointed that a figure of at most EUR 40 million over three years for 27 Member States was all that divided us. Obviously, many finance ministers did not support real negotiation. I could not help but think that many of those same ministers allocated billions to support banks, but were unable to support other financial institutions that would provide micro-credit to those who have lost their jobs and who would have difficulty in accessing credit from the same banks that have been saved.
Madam President, Commissioner, ladies and gentlemen, micro-credits and small loans can help people who are not able to get credit through normal market mechanisms. As has already been said, they can also help these people to set up businesses and create jobs with their ideas. Such credits can help people to get out of a crisis if they are capable of doing so.
Micro-credits are also an important instrument for supporting the social economy. With its diverse aspects and traditions, it has also been a recognised local employment policy instrument within the EU since 2000. On account of this, in 2006, this Parliament, in its wisdom, established that resources from the European Social Fund could also be paid out as micro-credits or subsidised loans, as laid down in Article 11 of the European Social Fund Regulation.
However, EUR 76 billion is available for the European Social Fund, and with cofinancing that becomes EUR 118 billion! Even a tenth of that would still be EUR 11 billion that the Member States could use. However, they do not use it for micro-credits. For that reason, the Commission created a test phase for micro-credits with an instrument called JASMINE - also financed from European structural funds, and because this was so successful, a new instrument is intended to follow in its wake. However, this will no longer come from the structural funds, where we have billions available to us, but from the smallest of all of the European Union's programmes, the poverty programme Progress, for which a total of only EUR 743 million is available over seven years. It is intended for NGOs which are establishing networks in the Member States in order to provide a pressure group for the poorest of the poor. The European Roma Information Office alone gets 50% of its funding from Progress. It establishes national and regional information and advisory offices and gives the Roma minority a voice, particularly in the Eastern European States.
If this House follows the Council and names this instrument Progress, as proposed in the compromises put forward by the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, then the Group of the Greens/European Free Alliance will not give its approval to this instrument. We cannot allow such conjuring tricks - on one side, taking away money from the poor and, on the other, paying out ...
(The President cut off the speaker)
Ladies and gentlemen, in a time of continuing financial and economic crisis it is necessary to support not only banks and big companies but also small firms and self-employed people. We all know that it is these small firms, including family-owned firms, which create and sustain large numbers of jobs. We support the creation of the new financial instrument of the micro-finance programme for employment and social inclusion which, in cooperation with the European Investment Bank, will improve the availability of loans precisely for self-employed people and small start-ups and family firms.
We agree to the release of resources amounting to EUR 100 million for securing these small loans for a fixed period. We regard this programme as a good and effective instrument for an active policy on employment and as a good way of spending so-called European money, in other words, our money. We fully endorse the proposal to release the necessary resources for this financial instrument from the resources originally intended for the Progress programme. We do not agree to funding for the micro-financing instrument being obtained from reserves or from other budget chapters. The resources of the Progress programme, which amount to EUR 700 million if I am correctly informed, are used for building up study and analysis networks. None of the resources of the Progress programme have been earmarked for directly supporting people who are seeking work or creating jobs. I do not doubt that it is necessary to build up networks and produce analyses and studies. In the current period, however, which is not easy for entrepreneurs and employees, I give precedence to using these resources from the EU budget for programmes directly targeted at employers and employees.
Madam President, ladies and gentlemen, a microfinance instrument for the unemployed, those at risk of becoming unemployed and, above all, for people who do not have access to normal credit markets, is evidence of good intentions and is, in principle, something that our group supports. However, what the Commission and the Council have so far achieved in this process is quite simply inadequate and, in some respects, wrong, and our group is not able to support it.
Our first criticism relates to the question of total appropriation. What is on the table in terms of total appropriation is not appropriate for a programme for combating unemployment and can hardly be termed a microfinance programme - at best, it is a nanofinance programme!
Secondly, we are, as a matter of principle, opposed to these types of conjuring tricks which do not have the slightest effect and which are financed at the expense of other programmes and therefore simply fizzle out.
Thirdly, we are of the opinion that mentoring and coaching are absolutely essential in order for such a programme to succeed and be sustainable. Many new business start-ups fail, in particular, in the microfinance sector, and so this must be accounted for within the programme.
Fourthly, it must be ensured that social security payments in the Member States are not cancelled if someone takes advantage of this programme, otherwise it will have no effect. Unemployment cannot be lastingly combated in this way. In this form, we will reject this programme.
Madam President, ladies and gentlemen, the draft decision passed by the European Parliament and the Council establishing a European micro-financing instrument in the area of employment and social inclusion is, in essence, a draft which adapts the original Progress programme to the current economic reality of a Europe marked by the financial and economic crisis.
The Commission is proposing support in the form of micro-credits for small enterprises, creating a stimulus for maintaining and developing employment in crisis-hit regions. If we wish to achieve this objective, however, we must ensure that the financial resources provided are not spent on social benefits or consumption. They must go only to sensible, sustainable business activities through the use of objectively measurable criteria and transparent procedures.
It is therefore very important to require of the ultimate providers of the loans that they thoroughly assess the business plans of the applicants, the risks of the business projects submitted and also the return on the resources invested. I therefore consider it highly necessary to support and complete the amendments of the Committee on Economic and Monetary Affairs, which provide a sensible framework for the Commission's proposal.
(FI) Madam President, Commissioner, ladies and gentlemen, it seems strange that there should be opposition to this excellent and important programme in this House, given the worsening employment situation.
The prediction is that there will be another 10 million unemployed people in Europe next year and that those with poorer labour status will face tougher times ahead. This data underlines the importance of investing in entrepreneurship.
It is always companies just starting up that have the biggest problems getting bank loans. For example, over 93% of companies in Finland are micro-enterprises with fewer than 10 staff, and yet these small companies employ 46% of the working population. It is only right, therefore, that the EU should establish a microfinance facility in response to this employment crisis and, in that way, also lend support to those programmes in the individual Member States which pursue the same objective.
I wish like to stress, however, that this programme will require a comprehensive approach. The social benefit, holiday and pension systems in small companies also need to be developed in line with other sectors. Europe is especially lacking in high-risk funding and those individuals, the business angels, who are prepared to invest in a company in its early stages. Entrepreneurship education and connections to work and employment should also be supported at all levels of education, and there should be more young people's workshops and business incubators and more funds available for them.
Microfinance can only work as a component of this sort of comprehensive approach, in which the situation of new small entrepreneurs and the whole environment in which they operate is one that provides real opportunities to continue in business successfully and profitably.
Madam President, I very much welcome this initiative. Unemployment is the biggest social problem we face right now, and anything we can do to mitigate its impact is important for the well-being of our societies.
However, a proposal for EUR 100 million over a three-year period lacks ambition, in my view, given the growth in unemployment. I am likewise surprised that the money proposed is not new money, and that we will in effect be robbing Peter to pay Paul, as has already been said, at a time when all the money we can find should be used in the Progress programme, on existing schemes.
We must do all we can to reach agreement quickly with the Spanish Presidency so that the programme can get under way at the earliest possible date. It is equally incumbent on the Council to get its act together and to meet Parliament with regard to our concerns. This is no time for the Council to haggle over what is a tiny amount of money.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr De Rossa, has it occurred to you that unemployment in Ireland has a tremendous amount to do with Ireland's continuing membership of the euro, which means that Ireland cannot devalue, cannot reduce interest rates and cannot do any quantitative easing?
Has it ever occurred to you that it might be better if Ireland left the euro, rather than stretching out its begging hand to the contributing countries of the European Union?
Madam President, I have no problem at all in seeking to answer that usual nonsense from the far right of this Parliament. Without the euro, the Irish economy would be in hell at the moment.
As I was saying, this is no time for the Council to haggle over what is a tiny amount of money given the scale of the jobs crisis, the size of the overall budget and certainly in the context of the support that Member States, and indeed the European Central Bank, have given to the banking sector - a banking sector, incidentally, which will not lend to the people that we are seeking to facilitate. I have every confidence that if there is goodwill on the part of the Council, we can reach agreement based on the pragmatic approach of our rapporteur. I sincerely hope they will do so quickly.
(PL) Madam President, Commissioner, in light of this debate, attention should be drawn to the fact that the strategy being employed by the European Commission completely ignores employment in the maritime economy. The lack of an integrated maritime policy has, for many years, been the cause of the systematic decay of this sector in the European Union, while we should be aware that it is an enormous labour market.
In addition, the marginalised shipbuilding industry, which has been efficiently eliminated in Europe by the dumping policy of states in the Far East, has also not gained the support of the European Commission. In my country, Poland, alone, the actions of the European Commission have led to the collapse of the shipbuilding industry and, as a result, many thousands of people have lost their jobs directly, while it is estimated that indirect job losses have been suffered by nearly 80 000 people. However, this sector will not disappear from the world economy. Following the pattern of recent years, it will move to countries in the Far East, at the expense of the labour market in Europe. The lack of a strategy to return ships to national colours is extremely dangerous. As a result of this policy, Europe is irretrievably losing huge incomes, which will flow instead to tax havens.
Another extremely important element of European Commission policy is fishing which, not uncommonly, is the only sector that stimulates non-industrialised areas of the European Union. The Commission is concentrating mainly on reducing the size of fleets while, at the same time, failing to curb mass imports to the European market from the Far East, such as of the highly damaging panga. At a time of crisis, European Commission policy must create the basis for development of the economy, and not hastily treat the effects of erroneous strategy.
(PT) Madam President, Commissioner, ladies and gentlemen, I congratulate the rapporteur on the work that has been done in this report and on her speech just now.
This new microfinance facility will make it possible to grant micro-credit to small enterprises and people who have lost their jobs and who want to start up their own business and create their own jobs. That is very important at a time when the economic crisis is expected to result in the loss of 3.5 million jobs in the European Union alone.
With the economic downturn, the banks have stopped giving out loans for start-ups and job creation, and access to credit is more difficult at a time when it ought to be more accessible. This new microfinance scheme, however, will counter this current trend of restricting access to credit, by making it easier to obtain the funds needed to set up new businesses and create new jobs.
The Commission proposal is to reallocate EUR 100 million for this finance facility out of the Progress budget. We cannot agree with this proposal. The financial and economic crisis is also a social crisis. Diverting resources from Progress, which targets the most vulnerable groups, is certainly not the most appropriate solution. We are therefore in favour of creating a separate budget line to finance this facility, as well as increasing its appropriation to EUR 150 million.
We also agree with the need to make it clearer in the legislation itself that the target group is all vulnerable groups who are finding it difficult to enter or re-enter the labour market and who are facing the threat of social exclusion. The reference to specific groups should therefore be deleted.
To conclude, I would stress that it is essential that the people who receive financial support should also be given appropriate training.
(IT) Madam President, ladies and gentlemen, against a backdrop of serious economic crisis, characterised by very severe effects on employment, with many workers standing to lose their jobs and, at the same time, countless young people not able to enter the labour market for the first time, it is essential that the European Union and the Member States take action, both with global strategies and with targeted instruments.
The microfinance facility is precisely an instrument targeted at people, the aim of which is to provide a response to all those individuals who, excluded from the bank credit market and having difficulty entering the labour market, intend to start a project, an economic activity, which, nonetheless, can generate individual income and thus contribute to overall growth. In particular, if we want the micro-credit instrument to be effective and to yield lasting results, the Member States must prepare themselves sufficiently, including by establishing links at local administrative level, which is in more direct contact with situations of social crisis, and by taking an active role in making this new facility easily accessible.
It is important to stress that the long-term effectiveness of activities financed by micro-credit instruments and the possibility of fully achieving social integration largely depend on simultaneous guidance, mentoring and training programmes, which must accompany microfinance. At the same time, given the objectives to be achieved with the micro-credit instrument, it is necessary to emphasise one crucial action, namely actively promoting equal opportunities for men and women in access to microfinance programmes. In fact, it is women who are particularly discriminated against and disadvantaged, in terms of access to both the labour market and the conventional credit market.
Generally speaking, it is reassuring to note that the European Parliament is united and agrees on the issue of micro-credit and against such a socio-economic backdrop as this. It is up to the Council and the Member States to show that they are serious and committed, and pave the way so that the financial situation can be set right.
(ET) Madam President, Commissioner, ladies and gentlemen, the Commission has made a proposal to create a new means of financing - micro-credit financing. The initiative is a good and important one, but the fact that it has been suggested that the resources needed for this should be taken from the already running Progress programme is not acceptable. I would like to remind the Council and the Commission that the people did not elect us in this chamber in order to be a rubber stamp. At the end of 2006, when we adopted the Progress programme here in this chamber, the Member States set their respective aims and began work. The results from the programme were well executed, and there is no reason to think that the programme will not therefore continue running until it ends in 2013.
The programme was and is aimed at all those groups of people finding themselves in an unfavourable position, and there has been help available for them from this programme. Today the economic crisis is growing into a social crisis. Unemployment is increasing month after month, and today the Progress measures remain necessary. At the same time, however, the Commission is going forward with its desire to reduce funding for the measures, which are still being implemented. Such an approach is not responsible, and it is unacceptable. I am sure that we in this chamber cannot approve micro-credit financing until it is clear where the money for these measures will come from - until it is clear that the funds will be found somewhere other than from plans targeted at all those people who are suffering.
(LV) Madam President, the economies of the EU States are still experiencing the effects of the global economic crisis, but the crisis is having the hardest impact on young entrepreneurs and managers of small enterprises, whose entrepreneurial ideas are, at the moment, not receiving support from lenders. Economic growth takes place when new jobs are created. New jobs are created when businesses have access to finance in order to make their ideas into a reality. Unfortunately, in the current crisis situation, the banks do not want to lend money to enterprises because they are frightened of risk. Private capital has also dried up. In these circumstances, it is usually micro-enterprises and young entrepreneurs that suffer the most. They have ideas for development, but no finance, and it is clear that if these enterprises cannot develop, then new jobs will not be created; the creation of jobs is, however, a prerequisite for emerging from the economic crisis.
One solution to this problem is the European microfinance instrument, which plans to allocate EUR 100 million to the development of micro-enterprises and new enterprises, reallocating resources from existing sources of money. In contrast to the large stimulus packages which, over the last year, have been set up predominantly to rescue the financial system as such, this programme is aimed directly at entrepreneurs, not banks. That means that this money will help in the most direct way to create new jobs and will stimulate the real economy. I call upon my fellow Members not to hesitate in taking the decision to establish this microfinance programme. The countries of the European Union are experiencing the crisis now; Europe needs new jobs now; support for new entrepreneurship initiatives is needed right away.
(EL) Madam President, the mere fact that the European Microfinance Facility for Employment and Social Integration won the consent and agreement of all the political groups proves how necessary this mechanism is.
It is very important that a person who has lost his job or is in danger of losing it and cannot find a solution to his problem on the conventional banking markets is able to obtain a micro-loan or micro-credit.
However, in order for the idea of microfinance to work in practice, it needs to operate properly and it needs to operate soon, meaning that on Thursday, when we vote on the 2010 budget, we need to say 'yes' to the first EUR 25 million which will come out of the budget. However, that is not enough. There is another EUR 75 million which I think needs to be found from the budget because, if we take the money from the Progress programme, then it is very simply as if we were taking from the less poor and vulnerable in order to give it to the more poor and vulnerable.
If this were to happen, it would mean that the mechanism of micro funding had essentially been abolished as a concept. If we bear in mind that 'Progress' fundamentally means progress in taking the social face of Europe forward, and if this does not happen and the money is taken out of 'Progress', then we have regressed. That is precisely why I believe that the Council should approve the European Parliament's position.
(BG) Madam President, ladies and gentlemen, the European Union has been adopting a variety of measures to combat the economic crisis for more than a year. Unlike the other measures, the microfinance facility is actually intended to assist the most vulnerable groups in society who find it difficult to enter and return to the labour market.
Solidarity, which is one of the European Union's fundamental principles, dictates that they should receive special attention. There is now a great deal of interest in this instrument, especially in Bulgaria, and I assume that this is the case in other countries too. I have kept myself informed on this issue, right from the very start of the debates, through the media, many representatives of which are following its development. It is in the European institutions' interest to demonstrate to the EU's citizens that our immediate task is to look after those affected by the crisis and the poorest members of society.
This will convince people that the institutions are effective and close to them. There is some doubt about whether the facility will be able to reach and serve all its potential customers. The lack of credit is huge and has contributed to the rise in unemployment. EUR 100 million will not be sufficient to help all the unemployed facing the threat of social exclusion. After all, not everyone has the skills to expand a business; not everyone could be successfully trained.
What is important is for a decision to be made more quickly and for the microfinance facility to start operating on as large a scale as possible, so that those with ideas and a flair for enterprise can get started now when the crisis is still severe. Next year has been declared the European Year for Combating Poverty and Social Exclusion, so let us adopt proper measures and not delay the start of the recovery process.
(DE) Madam President, ladies and gentlemen, we can undoubtedly see promising signs of the stabilisation of the economy and the financial markets in 2010, and I would also like to remind you that this was only possible because it was coordinated at a European level.
However, we are, of course, seeing a rise in the unemployment figures and we have to assume that they will rise still further over the next year. I therefore welcome this new financing instrument for people who want to go self-employed. It is, of course, common knowledge that small and medium-sized enterprises create jobs. For many years, we have been discussing financial support for these enterprises. However, every year, we discover that the funds have not gone where they were supposed to go.
I was able to follow the end of a pilot project last week, but as a result, there was not time to put the experiences gained from it in this report. I would therefore like to mention it here. The pilot project used participants who are self-employed or who want to go self-employed, and they were supported for a year along the path to self-employment. It was so successful that I would like to call for it to be included in this project, in other words, that the project not only provide finance for people who are going self-employed, but also for those who support these people. That is necessary because the banks, which will not, of course, give them credit, perceive a certain amount of risk in this regard. I think we can neutralise this risk with this financing.
The second point that came up again and again in discussions in this regard was that we must not put a lower limit on the credits. Up to now, someone could only receive credits of EUR 5 000 or more. Sometimes, people do not need that amount. In these cases, much smaller amounts are sufficient, and that is something that we should take into account in this programme.
(LT) I would like to underline that currently, one of the most important tasks for the European Union is to curb the mass unemployment caused by prolonged inactivity and the social crisis. It is unfortunate that it was not possible to reach agreement on a microfinance source of funding during the trialogue. During this difficult social and economic period, the Commission's proposal to reallocate EUR 100 million from the Progress budget would be an unsatisfactory solution, as it would not reduce the social isolation of the most vulnerable groups. I am convinced that the microfinance facility will be more effective and will achieve its goal if it is coordinated by taking national, regional and local programmes into account and receives sufficient funding.
It is also important to take into consideration the fact that European social well-being is directly linked to employment and opportunities provided to find employment. Therefore, I suggest that the Commission consider not only those people at risk of losing their jobs, but also those who are finding it difficult to enter or return to the labour market. Even before the onset of the economic recession, many educated and hard-working citizens had no real opportunities to find employment and therefore, a large number of them emigrated beyond the European Union. As for socially disadvantaged people, I urge the Commission and the Council to bear in mind that apart from young people, there are other socially disadvantaged groups, including women, the disabled and the elderly, who need additional guarantees of employment. Thus, there is no other way but to find additional funds for microfinance facilities.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, we have now listened to three or four speakers from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament who have said that they do not want to take any money from Progress. However, the amendments state that the instrument is to be called Progress, and Mrs Berès has also said that EUR 60 million will come from Progress. That is two thirds! I would be interested to know what the Socialists' position actually is. Should the instrument be financed from Progress - yes or no?
(LT) I would like to answer that the best solution would be for us to find additional funds, because the Progress programme is essentially targeted at the same groups and this would mean that, if there is no additional funding, the effect will certainly not be achieved. Therefore, let us sit down together and find a solution, because unemployment is growing at a painful rate and this is really affecting many people who are already struggling.
Madam President, three and a half million people lost their jobs in the European Union in the past year. EUR 100 million is not going to turn that situation around. In fact, when you consider that one hundred million people are employed by SMEs, it only comes to one euro per employee. Nevertheless, it is a start, and it is to be welcomed because, as Commissioner Špidla pointed out, financing is the biggest issue at hand.
To illustrate that: I became aware at the weekend of a situation where a company, which had a significant order delayed for three months, went to its bank - the bank it had been dealing with for 15 years - for bridging finance. It was refused. The company director was told that if he took out a mortgage on his own dwelling house, then they would allow him. He did this, and a week later he got a letter withdrawing the overdraft facility on the grounds that they were now in a high-risk situation. The result was that the company closed down and 10 more people were made redundant.
That brings me to a point which my colleague, Marian Harkin, mentioned, that, as far as possible, this funding should go to non-commercial banks like credit unions which, in my country anyway, are in every town and do tremendous work, whereas all the anecdotal evidence would suggest that the commercial banks, even with the finance they were getting from the European Investment Bank, are not giving it out but rather keeping it to shore up their own financial situation.
For those two reasons, I think we should be very careful of not so much where the money comes from, but where it goes to. If it goes to the right people, then it would be the best money we will spend perhaps for a long time here at European level.
Finally, I would like to respond to the rather ill-advised comments by the Earl when he spoke about the begging hand. This is not about a begging hand. This is about helping those to help others to create employment and to stay in employment. We are very proud and glad that we joined the euro, and we will be staying.
(FR) Madam President, the clause in the Treaty of Lisbon on social policies requires the European Union to take into account employment, social protection and the fight against social exclusion.
The economic and financial crisis which has overrun Europe has led to a very serious human and social crisis, and this will have consequences that are impossible to assess at the moment.
Until now, the majority of efforts have been devoted to stabilising the banks and preventing bankruptcies. In addition to measures to prevent unemployment, we must create a mechanism to give renewed impetus to the European Union's economic growth.
The mechanism used by the Commission is designed to create an infrastructure which, in turn, will enable citizens to work. At the practical level, it is possible to move from a temporary strategy to a long-term strategy. This mechanism must be put in place quickly, in January 2010. Our debate today and our decisions are heard by many people who are suffering from inequality and by many young people who want to enter the working world and to whom we should just give a helping hand.
I would mention again the proposal already made to create a separate budget heading of EUR 50 million for this mechanism. That will enable approximately 6 000 European entrepreneurs to start their own businesses, to develop them and thus to create new jobs.
In addition, and this is the most important thing, it is vital to improve access to resources and, above all, to provide better information to citizens about all the projects to which they can apply.
(PL) Madam President, hundreds of thousands of Europeans have felt the effects of the economic crisis in a way which has hit them hardest, for they have lost their jobs. In every country of the European Union, the rate of unemployment has risen, and this is the feature of the crisis which most disturbs our citizens. Essential help is reaching financial institutions. Unfortunately, help is not reaching people at risk of losing their job in time, and it is they who will feel the effects of the present crisis the longest.
Therefore, I, too, am pleased about the establishment of the European Microfinance Facility for Employment and Social Inclusion. Especially worthy of note is the combining of this facility with the general objective of support for entrepreneurship. Funds supplied with the help of this facility will stimulate the establishment of new businesses. This is good news for our economy, because it is small and medium-sized enterprises which are its foundation, and it is SMEs which create jobs.
The facility fits in perfectly with the concept of support for entrepreneurship presented in the Charter for Small Enterprises. It is important that businesses also receive that help at a later stage, and not only at the setting up stage, because financial resources from this facility will bring benefits to the people who use them and to economies only when the businesses which are set up are able to survive in the market.
I also hope that entrepreneurship, particularly as it concerns SMEs, will not just be the subject of our debates during the crisis. We should adopt a comprehensive approach to entrepreneurship, because these businesses provide jobs for our citizens not just during a crisis.
(IT) Madam President, ladies and gentlemen, it would be very important for 2010, the European Year for Combating Poverty and Social Exclusion, to mark the birth of a new Community financial instrument, dedicated to microfinance, aimed at those who are disadvantaged in accessing the banking system but who have micro-enterprise plans.
As we are aware, micro-credit has proved to be an extraordinary tool for creating self-entrepreneurship opportunities and widespread social value in developing countries, particularly for women. It has become a new strategy of the United Nations and of the World Bank, but it has also been trialled with positive results in many countries, in many European Member States, including Italy, particularly for immigrants, women and young people.
By adopting this report, Parliament is providing, in the midst of a serious economic and financial crisis, not only a strategic opportunity for social inclusion but also a positive challenge to the banking system, since it is developing a new approach and new powers, in collaboration with non-profit bodies and local and national institutions.
I welcome the adoption of many amendments, which I will not go over again, but I would like to say that today we are asking not just for micro-credit resources, but we are also asking that micro-credit ...
(The President cut off the speaker)
(DE) Madam President, Commissioner, ladies and gentlemen, in the last month, the Commission has presented its new EU Strategy 2020 as a continuation of the Lisbon goals and, among other things, has called for a more social Europe.
If we are striving to ensure lasting employment for Europe's citizens, then, particularly now in this difficult economic situation, we need to ensure that people can implement their own good ideas themselves in order to generate their own income. The EU microfinance facility for employment is intended to provide the opportunity for a new start and to smooth the path to entrepreneurship.
The path to self-employment often goes in stages. Initial small investments are easier to cope with than to pile up large mountains of debt. A more manageable risk for starting out in self-employment is something that women, in particular, seek and they often ask for start-up capital in order to secure the start of the business and then, when the business is going well, to expand. Women want to grow with their businesses. Therefore, citizens need to be offered credit amounts that are as small as possible. By that I mean amounts significantly lower than EUR 25 000, which is the amount generally provided for micro-credits.
Particularly during the economic crisis, the necessary liquidity needs to be provided to the population at large. If this provides a way to help to keep the often high rates of interest and administrative fees for micro-credits low, then it would give us an opportunity to give new impetus to the economy.
I welcome the idea presented in the Commission proposal. The European Parliament committees disagree about the financing. Questioning the jurisdiction of European policy is certainly permissible in this area. The Member States have the prime responsibility. As I see it, however, funds from the Community Programme for Employment and Social Solidarity (Progress), particularly as proposed here, will enable people to go self-employed.
(IT) Madam President, ladies and gentlemen, this evening we are discussing issues that are truly at the social heart of our society today - discussing mobilisation of the Globalisation Adjustment Fund earlier, and, let us hope, of Progress in the coming days - and this European fund for microfinance is the ideal and essential instrument.
I believe that it is pointless to keep reiterating that this is what solves or attempts to solve the problems of the most needy citizens, which makes them more confident and more hopeful with regard to entrepreneurship and with regard to the future, so I believe that here we are not thinking of the damage caused by this perfect storm of crises and we are hearing much talk of the exit strategy, of how to get out of this crisis. We will only get out of it if we solve the problem of employment, which is our tragedy, so we should seek to ensure that things move as quickly as possible and ensure that firm guarantees are in place regarding the resources for this facility since we should mobilise much larger resources than those we have heard discussed this evening and certainly should not divert money from one instrument to another, since all three need this money.
I believe that this EUR 100 million absolutely should not be taken from Progress since it also has the same objectives, but it should be a completely distinct and different budget line and must guarantee the mobilisation of much larger resources.
(FR) Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank the rapporteur for the work she has done, and our fellow Members for their hard work in creating this new microfinance instrument.
This European instrument will make it possible to grant micro-credits to small enterprises and to people who have lost their jobs and want to set up their own small businesses. In this time of financial crisis, the most vulnerable people, especially the unemployed and young people, have been the worst affected. In fact, over 3.5 million job losses have been recorded this year in the European Union. The adoption of this new tool will make it easier for these people to access the capital required to set up or develop a business and make their dreams of entrepreneurship come true. We should not forget that over a third of micro-enterprises are created by unemployed people.
In my region, I am often approached by citizens wishing to obtain aid to set up their own business. I am convinced that this new initiative will bear fruit in preserving jobs and that it will create new jobs too. The proposal will facilitate investments of low sums and will give micro-enterprises an opportunity to grow.
Madam President, I would like to welcome the real added value of micro-credits, which will go hand in hand with new support measures, such as training and mentoring, which will enable the youngest people and the unemployed to obtain guarantees and assistance for their investment plans. I hope that this new instrument to promote employment will be adopted as soon as possible and that an agreement will be reached between Parliament and the Council on making this tool, which is vital for our fellow citizens, and particularly so during this crisis period, a permanent one.
Ladies and gentlemen, let us not forget that it is small and medium-sized enterprises that create jobs.
(IT) Madam President, ladies and gentlemen, the microfinance facility for employment is part of a set of initiatives that have been adopted at European level, and it gives the unemployed an opportunity for a new start and opens the door to entrepreneurship for some of Europe's most disadvantaged groups, including, of course, the young.
The new facility should extend the range of targeted financial support to new entrepreneurs in the current context of a reduced credit supply. Individual entrepreneurs and founders of micro-enterprises will also be assisted by way of mentoring, training, coaching and capacity building, in addition to interest-rate support from the European Social Fund.
It is clear that, given the currently reduced level of bank lending and given the difficulties that now exist in accessing credit, if the weakest sectors of our society, the unemployed and disadvantaged groups, want to undertake an action, an entrepreneurial activity, all this must be supported robustly, because it is one of the instruments that can help us combat what is the natural epilogue to the financial crisis, namely an endless employment crisis. Although we are seeing signs of economic recovery, the signs are still negative with regard to employment.
It is, however, necessary that the transfer of Progress funds remains unchanged, in the sense that we cannot give the signal to divert resources from the Progress programme. These resources need to be found from other sources and, above all, need to be associated with other European initiatives, so that we project a strong image and make a strong effort in favour of the unemployed in Europe.
(FR) Madam President, Commissioner, ladies and gentlemen, I would like to draw your attention to the fundamental importance of micro-credit in these times of crisis for jobs. Micro-credit allows the unemployed to make a new start, thanks to risk-sharing and financing instruments, making entrepreneurship accessible.
Given the financial crisis and the significant drop in the number of loans being granted, I support the proposal by the European Commission to establish a microfinance instrument targeting the most vulnerable groups, and particularly women, young people and the unemployed.
I would like to give my backing to my colleagues in the Group of the European People's Party which, together with the other groups - socialists, liberals and conservatives - have tabled compromise amendments in order to set up this microfinance instrument as quickly as possible, starting in 2010. I also call upon the Council of Ministers to take responsibility for finding, in the current crisis situation, a swift solution to combat unemployment and provide a lasting solution to the funding of this micro-credit.
(PL) Madam President, the Progress programme is an important initiative intended to help Member States effectively implement objectives in the areas of employment and social affairs. Last week, I had a meeting with the members of the programme committee concerning implementation of the Progress programme. My conclusions are as follows. Firstly, the advertising campaign, which should introduce potential beneficiaries of the programme to the scope of its operation, is not being conducted in a sufficiently visible way. Secondly, most of the information about tenders and competitions is available in only three languages: English, German and French. This constitutes a functional barrier for people who do not speak any of these languages. I think a review of the principles of the promotional campaign is called for. We should, as quickly as possible, increase recognition of the Progress programme and disseminate knowledge about it throughout the entire Union.
(RO) The Microfinance Facility for Employment and Social Inclusion supports and must support the application of simple procedures so that those affected can benefit from this in an effective manner. However, I believe that the microfinance facility should be focused more on people who have lost their jobs and are at a disadvantage in terms of access to the traditional credit market, and who want to set up or continue to develop their own micro-enterprise, including as a self-employed activity.
I think that special attention must be focused on young people who, unfortunately, going by the recent European statistics, are facing ever-longer periods of unemployment or are hired on a temporary basis. In addition, an annual report on the use of the budget allocated will enable a serious analysis to be carried out in the near future and, if necessary, a top-up to be provided for this budget. If we transfer sums from one programme to another, we run the risk of undermining both.
(DE) Madam President, today we have discussed the European Globalisation Adjustment Fund and now we are talking about micro-credits. Both instruments are absolutely essential to combat the effects of the financial and economic crisis in the EU and to stimulate the European labour market.
We need both instruments, as not everyone is destined to be an entrepreneur. Neither should it be the goal of our employment policy to make new self-employed entrepreneurs out of former employees and the non-self-employed workforce purely for business reasons. For such people, the term 'putative self-employed' would be more appropriate. The Member States must also take appropriate precautionary steps in this regard. However, for all of those who want to accept the challenge of self-employment, the resources must be made available to allow them to start or expand their business. Along with this, however, it must be ensured - and this is the duty of the European Parliament and the Member States - that normal social security continues to be provided. We need new money for new ideas.
(LT) I believe that today, MEPs are completely unanimous in their opinion that this microfinance support facility is now very necessary. Living and working conditions have changed fundamentally and the scourge of unemployment that has affected almost every state is forcing us to put forward certain proposals that certain support facilities should be amended. Until now, most financial support was earmarked for large companies and organisations and on many occasions, it has been underscored that until now, ordinary European Union citizens have had little or no hope of financial support. I believe that the Commission's future solution to seek agreement together with the European Parliament is absolutely essential. 100 million is the very beginning. It is a first attempt, but I am convinced that this attempt may be successful.
Ladies and gentlemen, the discussion has clearly shown Parliament's support for the micro-financing instrument and I believe there are no fundamental disputes as far as the substance of the issue is concerned. I also believe that there is considerable proximity to the position of the Council as far as the substance of the issue is concerned.
It is the issue of financing that remains open. Of course, the issue of finance is also part of the codecision process, which means that it will be highly necessary and desirable to look for a compromise and I am delighted that the debate has signalled a great willingness to resume negotiations with the Council without delay. At the same time, the debate has indicated the possibility of compromise in some areas.
The debate saw frequent mention and frequent criticism of the Commission over the issue of the Progress programme and its use within the framework of this new instrument. I have to say that the Commission was not faced with a simple issue because it had to move within the framework of the existing budget or within the framework of the interinstitutional agreement. It was only able to use money which was available. When weighing up our decision concerning the use of Progress programme resources, we very carefully considered the consequences and came to the conclusion that although it was not an ideal solution, it was probably one of the possible solutions.
It was repeatedly asserted in the debate that this involved some sleight of hand or shifting of money from one pot to another. That is not the case, since all of the analyses show clearly that resources used within the framework of the micro-credit principle are subject to an estimated five-fold multiplier effect. In the other programme, these resources would achieve an index of 1 while in the micro-credit programme, they can theoretically achieve an index of up to 5. From this perspective, it is not a matter simply of transferring from one pot to another but of a new use for the resources. I would like to reiterate that it was no easy decision, and I do not even think that it was the only decision and, in the debate over a compromise, a decent basis will surely be found, or at least I hope so.
The idea of micro-credit is based on a clear statement that the current financial system does not provide sufficient sources for small and very small enterprises in particular, in other words, that the system does not make use of the human capital that is present in people who belong to so-called vulnerable groups. I consider this to be a great waste of an opportunity and I am therefore delighted that the Commission has proposed this instrument and I am also delighted that Parliament rates it so highly.
As I have already said, the idea is to make use of the human capital that is in people who would normally not be able to make use of their capital in this entrepreneurial way. However, it is also very important to make use of time. In my opinion, holding an unduly long debate would be against the very sense of this instrument which is particularly needed in a time of crisis. I also believe that it will be needed in times when there is no crisis and that it will become a permanent component of European labour market and economic policy.
Thank you for the supportive remarks and comments. Allow me to share the view of those who expressed their disappointment due to the Commission's lack of willingness to compromise. I must also say to the Commissioner that if we reallocate what are exclusively Progress resources, this conveys the message that, when it comes to resources for social inclusion, we can only envisage support for the most vulnerable if we take the resources from places serving the same purpose. We are unable to find any other kind of resources. I think that this is unacceptable.
The codecision procedure also means that everyone, each party, must take steps. Parliament came up with a number of suggestions and proposals on this matter, whereas there was no such proposal forthcoming from the Council and Commission which would have helped reach agreement. I must say to Elisabeth Schroeder that the fact that we are defending the Progress programme here conveys our conviction - which is a shared conviction that we are still willing to come to a compromise on this - that this programme must be implemented as soon as possible.
The assistance provided will only be effective if the facility can be launched at the start of 2010. If Parliament actually votes on this matter this week, then it will have done, for its part, what it can to ensure that this programme is launched at the start of 2010. As Parliament will presumably vote for the EUR 25 million from its own resources for next year, and if Parliament votes for the entire amount, this will be sufficient for the Commission to sign the agreements which can facilitate the programme's launch.
I believe that this reflects Parliament's constructive approach. At any rate, I consider that this programme is extremely important from a social inclusion perspective. I would also like to ask those of my fellow Members who supported this to agree for us not to take the entire resources from the Progress programme and to lobby their own governments as well for resources, given that these countries' governments are the members of the Commission.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
The economic crisis has become an acutely felt social crisis for which we have not yet found a solution. Unfortunately, one of the indicators which could help launch a recovery, the level of lending, has reached a record low in the euro area since 1991 and is experiencing an unprecedented collapse in the new Member States, as is the case for Romania. This is one of the elements which cast doubt on the prospects for beating the recession. Against this background, I appreciate the welcome proposal from the European Commission on setting up the microfinance facility.
However, in order to ensure that social inclusion measures are effective, the facility needs to be entered in a separate budget line. The reallocation of the funds from the Progress programme would affect its specific guidelines for community action and send out an alarm signal concerning the social openness of a European executive, which has been extremely reluctant until now, unfortunately, in terms of displaying sufficient social involvement.
The crisis is affecting every category of vulnerable people, but we cannot ignore the severity of youth unemployment. The fact that one young person in five in Europe does not have a job may have numerous repercussions at an economic and social level, as well as from a demographic and crime perspective. This is why I think that it is appropriate to have a greater focus on boosting young people's chances of entering the job market.
Since autumn last year, more than 5 million European citizens have lost their jobs, giving a total of 22.5 million unemployed in Europe. In this context, we cannot ignore the serious level of unemployment among young people. It is deeply concerning that one young person in five in Europe does not have a job, which has repercussions at an economic and social level, as well as from a demographic and crime perspective. In some countries, the percentage of young people out of work is even higher in proportion to the national unemployment rate as well. For instance, one young Latvian in three is unemployed, while approximately 43% of Spanish citizens under the age of 25 are affected by this problem. I think that more attention needs to be focused on young people. In this respect, the initiative put forward by the European Commission on microfinance programmes which are entered in a separate budget line will help encourage and motivate young people to enter the labour market, thereby reducing the unemployment rate which has risen among this group.
The current efforts being made at both EU and national level must be stepped up in order to boost the offer of micro-credits. The European Microfinance Facility must provide useful assistance to the unemployed and vulnerable people who would like to set up or run micro-enterprises. I believe that the European Microfinance Facility must have a separate credit line as the beneficiaries of this scheme are different to those for the Progress programme. Progress programme funds must not, under any circumstances, be reduced during this crisis period as they are targeted at the most vulnerable groups. I also believe that the European Microfinance Facility should have a sufficiently large budget to make it really effective in achieving its objectives in terms of employment and social inclusion. Member States and the EU as a whole must continue to implement the Progress programme effectively at a time of global economic crisis